IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 CHESTER DOWNS & MARINA, LLC                  : No. 136 MM 2018
 D/B/A HARRAH'S PHILADELPHIA                  :
 CASINO AND RACETRACK                         :
                                              : Emergency Application for Stay
                                              :
              v.                              :
                                              :
                                              :
 CATHERINE ROBERTS AND KRISTEN                :
 CLEMENTS                                     :
                                              :
                                              :
              v.                              :
                                              :
                                              :
 COURT OF COMMON PLEAS,                       :
 DELAWARE COUNTY HONORABLE                    :
 JUDGE G. MICHAEL GREEN                       :
                                              :
                                              :
 PETITION OF: CHESTER DOWNS &                 :
 MARINA, LLC D/B/A HARRAH'S                   :
 PHILADELPHIA CASINO AND                      :
 RACETRACK                                    :


                                        ORDER


PER CURIAM

      AND NOW, this 27th day of August, 2018, the emergency application to stay

proceedings pending disposition of petition for review in the Superior Court is DISMISSED

AS MOOT as the Superior Court has disposed of the petition for review. See Superior

Court Docket at 92 EDM 2018 (reflecting the court’s per curiam order denying the petition

for review dated August 23, 2018).

      Justice Todd did not participate in the consideration or decision of this matter.